     Case 2:20-cv-01766-GMN-BNW Document 20
                                         18 Filed 12/11/20
                                                  12/09/20 Page 1 of 3




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiff Jose A. Iraheta Hernandez
8
9
                    UNITED STATES DISTRICT COURT
                         DISTRICT OF NEVADA
10
11   Jose A. Iraheta Hernandez,                 Case No.: 2:20-cv-01766-GMN-BNW
12
                          Plaintiff,            Stipulation for Plaintiff to file a
13    v.                                        Second Amended Complaint
14
     General Information Services,
15
16                        Defendant.

17         Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Jose
18   A. Iraheta Hernandez (“Plaintiff”) and General Information Services
19   (“Defendant” and jointly as the “parties”), by and through their respective
20   counsel, hereby submit this stipulation for Plaintiff to amend the complaint on
21   or before December 18, 2020, a copy of which is attached hereto as Exhibit
22   A.
23         Plaintiff filed the original complaint on Sep 24, 2020 in this court. (ECF
24   No. 1). Defendant filed its Motion to Dismiss the Complaint, or Alternatively,
25   Transfer Venue, (ECF No. 5), on Oct 20, 2020. On November 2, 2020,
26   Plaintiff filed an amended complaint (ECF No. 12), and Defendant filed a
27
     _____________________
     STIPULATION                            -1-
     Case 2:20-cv-01766-GMN-BNW Document 20
                                         18 Filed 12/11/20
                                                  12/09/20 Page 2 of 3




1    Motion to Dismiss the Amended Complaint, or Alternatively, Transfer Venue
2    on November 16, 2020 (ECF No. 13). On November 17, 2020, Defendant
3    filed a Motion to Stay Discovery (ECF No. 14), which is still pending with the
4    Court.
5             The reason for Plaintiff’s anticipated amendment is because Defendant
6    asserts that Plaintiff has sued the wrong entity and Plaintiff therefore seeks to
7    amend to drop Defendant from the case and name Backgroundchecks.com,
8    LLC (a separate but associated entity) as a defendant. However, Plaintiff and
9    Backgroundchecks.com, LLC, through counsel, are engaged in early
10   discussions regarding the merits of Plaintiff’s claims that may alleviate the
11   need to amend the complaint.
12   ///
13   ///
14   ///
15
16
17
18
19
20
21
22
23
24
25
26
27
     _____________________
     STIPULATION                             -2-
      Case 2:20-cv-01766-GMN-BNW Document 20
                                          18 Filed 12/11/20
                                                   12/09/20 Page 3 of 3




1           In consideration of the foregoing, and for good cause, IT IS HEREBY
2    STIPULATED that Plaintiff shall file and serve the Amended Complaint on or
3    before December 18, 2020.
4           Dated: December 9, 2020.
5           KIND LAW
6
             /s/ Michael Kind            .
7           Michael Kind, Esq.
            8860 South Maryland Parkway, Suite 106
8
            Las Vegas, Nevada 89123
9           Attorney for Plaintiff Jose A. Iraheta Hernandez
10
            LITTLER
11
12           /s/ Diana Dickinson      .
            Diana Dickinson, Esq.
13          William J. Simmons, Esq.
14          3960 Howard Hughes Parkway, Suite 300
            Las Vegas, Nevada 89169
15          Counsel for General Information Services, Inc.
16
                                         IT ISand
     Grant and order clerk of court to detach  SO file
                                                   ORDERED:
                                                       ECF No. 18-1 as a separate entry
17                                       ORDER

18   IT IS ORDERED that the parties' stipulation is GRANTED. The Clerk of Court is kindly
                                       ___________________________________
     directed to detach and separately docket ECF No. 18-1.
19                                     UNITED STATES DISTRICT JUDGE
20                                                IT IS SO ORDERED
21                                     DATED:____________________________
                                              DATED: 4:52 pm, December 11, 2020

22
23
                                                  BRENDA WEKSLER
24                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
     _____________________
     STIPULATION                               -3-
